Order unanimously reversed and relief granted in accordance with memorandum. Memorandum: Appellant is entitled to receive copies of all pretrial statements and portions of the Grand Jury testimony of witnesses who testified at the trial and which statements and transcripts of testimony were made available to defense counsel upon the trial for the purpose of cross-examination of said witnesses (cf. People v. Jaglom, 17 N Y 2d 162). The District Attorney is directed to make such material available to appellant’s assigned counsel who upon oral argument agreed to make copies thereof for use by appellant. (Appeal from order of Monroe County Court denying, without a hearing, motion for free copies of various papers filed in Monroe Cotinty Clerk’s office.) Present — Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ.